UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________
In re:                                                    Case No.: 17-23265-shl
                                                          Chapter 13
MICHAEL DICK,

                  Debtor.
______________________________________

                ORDER PURSUANT TO 11 U.S.C. § 362(d)
      MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

       Upon the motion, dated January 24, 2019 (the “Motion”), of Arvest Central

Mortgage Company f/k/a Central Mortgage Company (with any subsequent successor or

assign, the “Mortgagee”), for an order, pursuant to section 362(d) of title 11 of the United

States Code (the “Bankruptcy Code”), vacating the automatic stay imposed in this case by

Bankruptcy Code § 362(a) as to the Mortgagee’s interest in the real property located at 3

Judith Lane, Monsey, New York 10952 (the “Property”) to allow the Mortgagee’s

enforcement of its rights in, and remedies in and to, the Property; and due and proper notice

of the Motion having been made on all necessary parties; and the Court having held a

hearing on the Motion on May 8, 2019; and Michael Dick (the “Debtor”) and there being

no opposition to the requested relief; and upon all of the proceedings had before the Court;

and after due deliberation and sufficient cause appearing, it is hereby

       ORDERED that the Motion is granted as provided herein; and it is further

       ORDERED that the automatic stay imposed in this case by Bankruptcy Code §

362(a) is vacated under Bankruptcy Code § 362(d) as to the Mortgagee’s interest in the

Property to allow the Mortgagee’s enforcement of its rights in, and remedies in and to, the

Property, including, without limitation, loss mitigation, foreclosure and eviction

proceedings; and it is further
       ORDERED that the Creditor shall promptly report and turn over to the chapter 13

trustee any surplus proceeds of the Property.

Dated: White Plains, New York
       May 14, 2019


                                                /s/ Sean H. Lane _
                                                Hon. Sean H. Lane
                                                United States Bankruptcy Judge
